DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 and 15-22 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections have been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C 103 rejection of claim(s) 1-10 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-5, 8-10 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. “Storage and Transport Cask Data for Used Commercial Nuclear Fuel” in view of Howe US 5646971. 
Regarding claim 1, Greene discloses a transfer cask system for transferring spent nuclear fuel from wet storage to dry storage (Pg. 21), the transfer cask system comprising: 
a lifting device (Pg. 31: unlabeled lifting device) comprising a plurality of first lifting hooks (lift yolk)
a cylindrical container (transfer cask) comprising a side wall, a top, and a bottom (Pg. 33) that define a cavity configured to support a canister comprising spent nuclear fuel (Pg. 21 “multi-assembly canister is placed within the transfer cask”)
a cylindrical sleeve (Pg. 33 structural shell, liquid neutron shield) disposed around an exterior of the cylindrical container (structural shield is disposed around the exterior of the transfer cask), the cylindrical sleeve comprising a plurality of trunnion pins (upper trunnion) extending outwardly from an exterior of the cylindrical sleeve (trunnion pins extend outward from the structural shell) and being engaged with the plurality of first lifting hooks (Pg. 31: trunnion pins are engaged with the lift yoke). 
Greene discloses a canister lift adapter (Pg. 31) but does not explicitly disclose a plurality of second lifting hooks engaged with a plurality of lifting members. 
Howe teaches a cylindrical container (Fig. 5: 20) comprising a plurality of lifting members (unlabeled lifting members) extending upwardly from the top of the cylindrical container (lifting members extends upwardly from 20) and a lifting device (63) comprising a plurality of second lifting hooks (unlabeled lifting hooks), the plurality of second lifting hooks being engaged with the plurality of lifting members extending upwardly from the top of the cylindrical container (see Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Greene with 
Regarding claim 2, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene further discloses wherein the cylindrical sleeve comprises a radiation shield designed to shield radiation generated from the spend nuclear fuel (Pg. 33 liquid neutron shield and Pg. 34: neutron shield material NS-4-FR). 
Regarding claim 3, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene further teaches a transfer cask (Pg. 61) comprising a plurality of support tabs (unlabeled tabs on bottom plate) situated near the bottom of the container, the cylindrical sleeve resting on the plurality of support tabs when disengaged with the lifting device (as shown on Pg. 61, the sleeve would rest on the support tabs when disengaged with the lifting device). It would have been obvious to utilize the support tabs with the transfer cask for the predictable advantage of supporting the weight of the cylindrical sleeve. 
Regarding claim 4, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene further discloses wherein the lifting device is configured to simultaneously lift the cylindrical container and the cylindrical sleeve (Pg. 31: the cylindrical container and the sleeve are simultaneously lifted). 
Regarding claim 5, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. In this combination, Howe teaches wherein the plurality of lifting members are uniformly disposed around the top of the cylindrical container (see Fig. 5). 
Regarding claim 8, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene further discloses wherein the plurality of trunnion pins are uniformly disposed around the cylindrical sleeve such that a first trunnion pin is opposite from a second trunnion pin (Pg. 31: the upper two trunnion pins are uniformly disposed around the sleeve on opposite sides). 
Regarding claim 9, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene further discloses wherein the plurality of first lifting hooks (lift yoke) extend downwardly from opposite ends of a supporting plate of the lifting device (two lift yokes extend downwardly from unlabeled supporting plate of the lifting device). 
Regarding claim 10, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene further teaches it is common in the art to include a transfer cask where the bottom of the cylindrical container comprises doors designed to extend outwardly from the bottom of the cylindrical container (Pg. 112, Pg. 111: “retractable bottom shield doors”) to allow for transfer of the canister comprising the spend nuclear fuel from the cylindrical container to a storage container (Pg. 112: the canister is transfer from the transfer cask to the concrete cask). It would have 
Regarding claim 21, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene further discloses wherein the top of the cylindrical container comprises a plurality of canister retainer tabs (Pg. 31: lift restraint) configured to attach the canister to the cylindrical container (the lift restraint attaches the canister to the cylindrical container). 
Regarding claim 15, Greene discloses a system for transferring spent nuclear fuel from wet storage to dry storage (Pg. 21), the system comprising: 
a container (transfer cask) an opening configured to support a canister comprising spent nuclear fuel (Pg. 21 “multi-assembly canister is placed within the transfer cask”)
a shielding sleeve (Pg. 33 structural shell, liquid neutron shield) configured to be disposed around an exterior of the container (structural shield is disposed around the exterior of the transfer cask), the shielding sleeve comprising a second set of attachment components (trunnion); and 
a lifting device (Pg. 31: unlabeled lifting device) configured to: 
attach to the shielding sleeve via the set of second attachment components (lift yoke); and 
simultaneously lift the container and the shielding sleeve from a spent fuel pool when the container is submerged in the spent fuel pool (Pg. 21 “An empty multi-assembly canister is placed within the transfer cask and lowered into the fuel pool. Used fuel assemblies are loaded into the canister and a crane is used to lower the shield plug 
Greene discloses a canister lift adapter (Pg. 31) but does not explicitly disclose a container comprising a first set of attachment components.
Howe teaches a cylindrical container (Fig. 5: 20) comprising a first set of attachment components (unlabeled lifting members) and a lifting device (63) configured to attach to the container via the first set of attachment components (see Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Greene with attachment components of Howe for the predictable advantage of increasing the safety during transportation by disturbing the load to additional attachment components. 
Regarding claim 16, initially, Examiner notes that the limitation “a total weight of the shielding sleeve and the container exceeds a weight limitation of a floor of the spent fuel pool” is interpreted herein as an intended use-type clause. The weight of the container and the weight limitation of the floor are circumstantial, with the former depending upon how much spent fuel has been loaded into it, and the latter depending upon the specifications of the housing facility. Therefore, the prior art must simply teach a shielding sleeve and container that are capable of exceeding an arbitrary weight limitation of a generic spent fuel pool floor, which is the case for the cited references.
Regarding claim 16, the transfer cask system of Greene as modified by the attachment components of Howe renders the parent claim obvious. Greene discloses the “system is typically loaded wet. An empty multi-assembly canister is placed within the transfer cask and lowered into the fuel pool. Used fuel assemblies are loaded into the canister and a crane is used to lower the shield plug on top of the canister” but does not explicitly disclose the lifting device is configured to lower the shielding sleeve into the spent fuel pool containing the container. However, Greene further teaches in an additional embodiment that it is known in the art for the lifting device to be configured to lower the shielding sleeve into the spent fuel pool containing the container, the shielding sleeve remaining attached to the lifting device (Pg. 43, the transfer cask is connected to the cask yoke E). Greene discloses the system is loaded wet and therefore It would have been obvious to configure the wet loading operation as shown on Pg. 43, as it produces no unexpected results. 
While Greene does not explicitly teach wherein a total weight of the shielding sleeve and the container exceeds a weight limitation of a floor of the spent fuel pool, Greene does disclose that a loaded cask weighs approximately 316,00-324,00 lbs (Pg. 28). One skilled in reactor design would recognize that the spent fuel pool is typically formed of reinforced concrete or other structural materials, which inherently has a maximum load capacity. Moreover, one skilled in the art would further recognize that Greene’s cask system would be capable of exceeding a floor weight limit. 
Regarding claim 17, the transfer cask system of Greene as modified by the attachment components of Howe renders the parent claim obvious. In this combination, Howe teaches 
Regarding claim 18, the transfer cask system of Greene as modified by the attachment components of Howe renders the parent claim obvious. Greene further discloses wherein the second set of attachment components comprise a set of trunnion pins extending outwardly from an exterior wall of the shielding sleeve (Pg. 31: the upper two trunnion pins extend outwardly from the exterior wall of the shielding sleeve). 
Regarding claim 19, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene further teaches it is common in the art to include a transfer cask where the bottom of the cylindrical container comprises doors designed to extend outwardly from the bottom of the cylindrical container (Pg. 112, Pg. 111: “retractable bottom shield doors”) to allow for transfer of the canister comprising the spend nuclear fuel from the cylindrical container to a storage container (Pg. 112: the canister is transfer from the transfer cask to the concrete cask). It would have been obvious to modify the transfer cask (Pg. 31) with the doors for the predictable advantage of facilitating unloading operations of the canister (Pg. 111). 
Regarding claim 20, the transfer cask system of Greene as modified by the attachment components of Howe renders the parent claim obvious. Greene further discloses wherein the cylindrical sleeve comprises a radiation shield designed to shield radiation generated from the spend nuclear fuel (Pg. 33 liquid neutron shield and Pg. 34: neutron shield material NS-4-FR).
Regarding claim 22, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene further . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Howe US 5646971 and further in view of Crook US 4174132. 
Regarding claim 6, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Howe is silent with respect to the second lifting hooks being hydraulic hooks. 
Crook, however, teaches a hook assembly for a load lifting equipment (see abstract) comprising a hook assembly (Fig. 12: 100) wherein the hook (25) is a hydraulic hook (hook 25 is actuated with hydraulic cylinder 116 and piston rod 117). It would have been obvious to one of ordinary skill in the art at the time of the effective filling of the claimed invention to modify the Greene-Howe system with the hydraulic hooks of Crook for the predictable advantage of remote actuation of the hook to discharge the load from the hook assembly at a remote location (col 9 ln 25-26). A skilled artisan is aware that hydraulically-powered devices provide reliable, well-known means of moving large components in a controlled manner. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Howe US 5646971 and further in view of Singh et al. US Pub 20080265182.
Regarding claim 7, the transfer cask system of Greene as modified by the lifting members and second lifting hooks of Howe renders the parent claim obvious. Greene is silent with respect to the cylindrical sleeve being slidably removable from the cylindrical container. 
Singh, however, teaches a cylindrical sleeve (Fig. 6) that is slidably removable from the cylindrical container ([0083] “removable radiation shield/skirt 200 is then slidably placed around the transfer cask 100”). It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the sleeve and container of Greene with the sleeve being slidably removable of Singh for the predictable advantage of facilitating maintenance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646